Opinion issued October 22, 2015




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-15-00351-CR
                           ———————————
                   RONNEY EARL WILLIAMS, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 412th District Court
                          Brazoria County, Texas
                        Trial Court Case No. 74312


                         MEMORANDUM OPINION

      Appellant, Ronney Earl Williams, attempts to appeal from the trial court’s

order granting his motion to suppress, dated May 18, 2015. The clerk’s record

contains a judgment of acquittal signed on May 19, 2015. We dismiss the appeal.
      Williams filed what appeared to be a premature notice of appeal on April 15,

2015, but it states it is from the “judgment and/or order entered on record of the

court on March 27, 2015.” The record contains no order signed on March 27,

2015. The record also contains no trial court certification of the right of appeal.

      Having found the record reveals that Williams received no adverse rulings

and that he was acquitted of all charges, we hold that we have no jurisdiction over

this appeal. See Chabera v. State, No. 01-03-00630-CR, 2004 WL 909243, at *1

(Tex. App.—Houston [1st Dist.] April 29, 2004, no pet.).

      Accordingly, we dismiss Williams’ appeal for want of jurisdiction. We

dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Jennings, Higley, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2